DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 08/21/2019, in which claims 1-10, 36-42, 44-50 and 52-65 are currently pending. The application is a national stage entry of PCT/US18/19137 , International Filing Date: 02/22/2018. PCT/US18/19137 Claims Priority from Provisional Application 62548178, filed 08/21/2017. PCT/US18/19137 Claims Priority from Provisional Application 62462489, filed 02/23/2017.

Election/Restrictions
2- In their latest response on 4/11/2022, the Applicants elected with traverse to prosecute the invention of Smith et al., group I, claims 1-10, 36-42, and 44-50, and elected the distinct species 2, 54, 4, 55-56 and 60 as restricted in the restriction request mailed on 2/11/2022.

3- As to restriction traversal, the Examiner acknowledges the Applicant’s arguments to be persuasive as a typographical error got introduced into the headers of the group claims. Group one should have comprised claims 1-10, 36-42, and 52-63 and not 1-10, 36-42, and 44-50 and Group II should have comprised Claims 44-50 and not 52-63 (the description of the groups in the request points to the characteristics of the correct groups). Therefore, The Examiner here corrects the invention restriction request between group I (1-10, 36-42, and 52-63) and II (44-50), and examines the elected group I. This issue has been discussed with and agreed by Attorney Roeder, via telephone, on 4/28/2022. 
Information Disclosure Statement
4- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
5- The Abstract is objected to because of the following:
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

6- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
7- The drawings were received on 12/31/2018. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
8- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Illumination system in claim 1, 
irradiation system in claims 42, 44, 50.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
9- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10- Claims 8, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 8, which reads “that has been formed by the output beams as a result of interference between the output beams”, the underlined clauses appear to present antecedence issues.
As to claim 42, which reads “wherein the irradiation system irradiates the optical member”, the underlined clauses appear to present antecedence issues.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

11- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12- Claims 1-2, 4, 6-10, 36-42, 52, 55, 60, 62-65 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Monshouwer et al. (PGPUB No. 2002/0080365, cited by Applicants).

As to claims (1, 36), 9, Monshouwer teaches a measurement system for use in measurements of in-plane distortions of a workpiece including a workpiece diffraction grating disposed in mechanical cooperation with the workpiece, the workpiece diffraction grating configured to diffract light in reflection; (claim 9) wherein the workpiece diffraction grating is defined on a surface of the workpiece (Abstract, ¶ 58-59 and Figs. 1-8; workpiece W with grating P1/P2 and mask MA/WEP with grating M1/M2), the measurement system comprising: an optically-transparent member, or optical member, (MA) having a reference diffraction grating (M1 and/or M2) defined on a first surface thereof, the reference diffraction grating configured to diffract light in transmission, the optically-transparent member disposed so that the reference diffraction grating and the workpiece diffraction grating are in a parallel and spaced-apart fashion to define a gap between surfaces of the workpiece and reference diffraction gratings (Figs. 1, 3, 7-8), and an illumination system (source LA/1/1’/76, detectors 13/13’/17/17’ and optics) configured to deliver light to a second surface of the optically-transparent member such that said light impinges onto the reference diffraction grating at an oblique angle of incidence (condenser CO necessarily provides beams perpendicular and oblique, onto mask MA and its gratings).  

As to claim 2, Monshouwer teaches the measurement system of claim 1, wherein the optically-transparent member includes a plane-parallel plate, wherein the first and second surface of the optically-transparent member are substantially parallel to one another (mask MA).  

As to claim 4, Monshouwer teaches the measurement system of claim 1, wherein the workpiece diffraction grating has a first period, the reference diffraction grating has a second period, and the first period is substantially twice as big as the second period (¶ 81, 91).  

As to claim 6, Monshouwer teaches the measurement system of claim 5, wherein the workpiece diffraction grating is configured to form secondary diffracted beams from the light incident thereon, wherein the secondary diffracted beams represent zeroth, and 1st order of diffraction (necessary to the diffraction of light on gratings P1/P2, as shown by example in Fig. 7; consider also ¶ 37-40).  

As to claim 7, Monshouwer teaches the measurement system of claim 1, wherein the workpiece diffraction grating is configured to direct diffracted light substantially perpendicular to the workpiece diffraction grating towards the optically-transparent member (using Figs. 3 or 7 as a template, the 0th order reflected diffraction beam, not shown, is necessarily directed up substantially perpendicular to the grating of W).  

As to claim 8, Monshouwer teaches the measurement system of claim 7, further comprising an optical detection system including an optical detector (13/13’), the optical detection system disposed to be separated from the workpiece diffraction grating by the optically-transparent member and configured to acquire light distribution that has been formed by the output beams as a result of interference between the output beams (Fig. 1, ¶ 60 for ex.)  

As to claim 10, Monshouwer teaches the measurement system of claim 1, further comprising a mechanical support unit and wherein both the workpiece diffraction grating and the workpiece are supported by the mechanical support unit (Fig. 1 and ¶ 57 for ex; housing of the system providing support for both gratings, the mask and the substrate W).  

As to claims 37-38, Monshouwer teaches the measurement system of claim 36, wherein the reference diffraction 3grating forms a first diffraction radiation and a second diffraction radiation which is different from the first diffraction radiation in diffraction order; (claim 38) wherein the first and second diffraction radiation are irradiated at the workpiece diffraction grating (grating necessarily produce multiple diffraction orders. See Figs. 1-3,  ¶ 40, 58-60, 73-74, 97 for ex. Also, both gratings M1/2 can be two dimensional and produce each, separately or combined, multiple diffraction radiations towards substrate W).  

As to claims 39-42, Monshouwer teaches the measurement system of claim 37, wherein the workpiece diffraction grating diffracts the first and second diffraction radiation, and wherein diffracted first and second diffraction radiation propagate along a first direction (Figs. 1, 3, 8; gratings P1/2 diffract back the incident diffraction radiations from M/RGP back towards the mask); (claim 40) wherein the diffracted first and second diffracted radiation pass through the optical member (Figs. 1, 3); (claim 41) further comprising an optical system arranged between the optical member and the detector (Figs. 1, 3; optical lenses, prisms, beam combiners); (claim 42) wherein the irradiation system irradiates the optical member via at least part of the optical system (given the 112 issues here above, Figs. 1, 3; light reflected/diffracted from the substrate  gratings is directed through the optics towards the detector(s)).  

As to claim 52, Monshouwer teaches a measurement system for use in measurements of in-plane distortions of a workpiece that includes a workpiece diffraction grating that is configured to diffract light in reflection, the measurement system comprising: an optical detector; a reference diffraction grating that is spaced apart from the workpiece diffraction grating and substantially parallel to the workpiece diffraction grating, the reference diffraction grating being configured to transmit light; a light source that directs a measurement beam at the reference diffraction grating; wherein the measurement beam directed at the reference diffraction grating is (i) transmitted through the reference grating and directed at the workpiece diffraction grating, (ii) reflected off of the workpiece diffraction grating and directed at the reference diffraction grating, and (iii) transmitted through the reference grating and directed at the optical detector (see rejections of claims 1/36 and 39-42 here above).  

As to claim 55, Monshouwer teaches the measurement system of claim 52 wherein the reference diffraction grating has a larger pitch than the workpiece diffraction grating (both configurations are considered).  

As to claim 60, Monshouwer teaches the measurement system of claim 52 wherein the measurement beam has an oblique incidence on the reference diffraction grating, and wherein light is reflected off of the workpiece diffraction grating normal to the workpiece diffraction grating (Figs. 1, 3, 8 and ¶ 57-60 for ex.; condenser CO necessarily provides beams perpendicular and oblique, onto mask MA and its gratings; also Fig. 1 shows light reflected perpendicular to substrate W).

As to claims 62-63, Monshouwer teaches the measurement system of claim 60 further comprising an optically transparent member that retains the reference refractive grating; (claim 63) wherein the optically transparent member includes a first member surface and an opposed second member surface, and wherein the member surfaces are not parallel (Figs. 1, 8, ¶ 60 for ex.; mask MA or mask RGP with wedge WEP; ¶ 100 for ex).  

As to claim 64, Monshouwer teaches the measurement system of claim 52 further comprising a mover that moves one of the grating relative to the other grating (Fig. 1 and ¶ 56; WT for ex.) 
 
As to claim 65, Monshouwer teaches the measurement system of claim 64 wherein the mover rotates one of the gratings relative to the other grating (¶ 64 incorporates reference EP0498499 to explain further the details of the moving platform WT in Fig. 1. The EP reference considers rotating the substrate W with respect to the Z axis, see Fig. 1, 26 for ex.).

Claim Rejections - 35 USC § 103

13- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14- Claims 5, 54, 56 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Monshouwer.

As to claim 5, Monshouwer teaches the measurement system of claim 1.
Monshouwer does not teach expressly, with emphasis, wherein the reference diffraction grating is configured to produce a 1st order of diffraction from said light impinging onto the reference diffraction grating at the oblique angle of incidence.
However Monshouwer teaches using any selected diffraction order (¶ 31, 37). One with ordinary skill in the art would find it obvious to select a 1st order from the reference grating with effective results using higher light intensity than that of higher orders (see MPEP 2143 Sect. I. B-D).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Monshouwer in view of the suggestions in its different embodiments so that the reference diffraction grating is configured to produce a 1st order of diffraction from said light impinging onto the reference diffraction grating at the oblique angle of incidence, with the advantage of effectively optimizing the measurement of the diffraction results.

  As to claim 54, Monshouwer teaches the measurement system of claim 52 wherein the reference diffraction grating is a two dimensional diffraction grating (¶ 58).
Monshouwer does not teach expressly wherein the workpiece diffraction grating is a one dimensional diffraction grating.
However, Monshouwer teaches that the substrate gratings are only preferably two dimensional (¶ 58), which suggests to one with ordinary skill in the art the possibility to use a one dimensional grating for cost and ease of use motivations (See  MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Monshouwer in view of other embodiment suggestions so that the workpiece diffraction grating is a one dimensional diffraction grating, with the advantage of reducing the cost and the complexity of the optical diffraction measurements.

As to claim 56, Monshouwer teaches the measurement system of claim 55.
Monshouwer does not teach expressly wherein a pitch ratio of the reference diffraction grating and the workpiece diffraction grating is approximately two to one, even though a larger pitch is suggested (see ¶ 58).
However, one with ordinary skill in the art would find it obvious to use a reference grating with at least a 2:1 pitch ratio so to obtain enough diffraction beam orders from the reference grating to measure the substrate and its grating and avoid any low resolution issues; and also because it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Monshouwer in view of other embodiment suggestions so that a pitch ratio of the reference diffraction grating and the workpiece diffraction grating is approximately two to one, with the advantage of optimizing the resolution of the optical diffraction measurements of the substrate.

15- Claim 61 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Monshouwer in view of Yanagida et al. (2010/0181503, cited by Applicants).

As to claim 61, Monshouwer teaches the measurement system of claim 60.
Monshouwer does not teach expressly wherein the light source include a time delay system.  
However, in a similar field of endeavor of optical lithography measurements using gratings, Yanagida teaches an optical system (Abstract and Figs. 1-41) using diffraction gratings (¶ 112, 139) wherein the light source include a time delay system (¶ 89, 93)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Monshouwer in view of Yanagida’s suggestions so that the light source include a time delay system, with the advantage taught by Yanagida of efficiently using the light source (¶ 89).

Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, for overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886